DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Stephenson (Reg. No. 58,349) on 02/12/2021.
 	
 	The application has been amended as follows: 
 	In claim 1, lines 7, 8, 9, 13; after “array of”, insert “refreshable”
 	In claim 2, line 3; after “the array of”, insert “refreshable”
 	In claim 10, lines 2, 3, 4, 7; after “array of”, insert “refreshable”
 	In claim 15, lines 7, 8, 9, 10, 13; after “array of”, insert “refreshable”
 	In claim 16, line 3; after “the array of”, insert “refreshable”

Priority
 	This application discloses and claims only subject matter disclosed in prior application no 14/813,314 (US Patent 10,290,907), filed 07/30/2015, and names the et seq.

Allowable Subject Matter
 	Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the prior art fails to teach or suggest further inclusion of the fuse refresh circuit configured to refresh states of the first plurality of latches and the second plurality of latches using states of the array of refreshable fuses in response to receiving one of an operating trigger signal generated by the analog trigger circuit and a logic trigger signal generated by the logic trigger circuit.
  	Regarding claim 10, the prior art fails to teach or suggest further inclusion of a battery protection integrated circuit (IC) comprising: a fuse refresh circuit coupled with a trigger circuit and coupled with the array of refreshable fuses, the first plurality of latches, and the second plurality of latches; wherein a logic trigger circuit comprises a plurality of comparators coupled with an AND gate coupled with an OR gate.	
 	Regarding claim 15, the prior art fails to teach or suggest further inclusion of the fuse refresh circuit configured to refresh states of the first plurality of latches and the second plurality of latches using states of the array of refreshable fuses in response to receiving one of an operating trigger signal generated by the analog trigger circuit and a logic trigger signal generated by the logic trigger circuit.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 	

Conclusion
 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        02/18/2021